UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015 ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33957 HARVARD BIOSCIENCE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3306140 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 84October Hill Road, Holliston, MA (Address of Principal Executive Offices) (Zip Code) (508) 893-8999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYES ¨NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYES ¨NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YES xNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 1, 2015, there were 33,452,456 shares of common stock, par value $0.01 per share, outstanding. Table of Contents HARVARD BIOSCIENCE, INC. FORM 10-Q For the Quarter Ended March 31, 2015 INDEX Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 (unaudited) 3 Consolidated Statements of Operations and Comprehensive (Loss) Income for the Three Months Ended March 31, 2015 and 2014 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 PART II - OTHER INFORMATION 29 Item 1A. Risk Factors 29 Item 6. Exhibits 30 SIGNATURES 31 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. HARVARD BIOSCIENCE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share and per share data) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $308 and $328, respectively Inventories Deferred income tax assets - current Other receivables and other assets Total current assets Property, plant and equipment, net Deferred income tax assets - non-current Amortizable intangible assets, net Goodwill Other indefinite lived intangible assets Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion, long-term debt $ $ Accounts payable Deferred revenue Accrued income taxes Accrued expenses Deferred income tax liabilities - current Other liabilities - current Total current liabilities Long-term debt, less current installments Deferred income tax liabilities - non-current Other long term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $0.01 per share, 5,000,000 shares authorized - - Common stock, par value $0.01 per share, 80,000,000 shares authorized; 41,081,052 and 40,308,763 shares issued and 33,335,545 and 32,563,256 shares outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 7,745,507 common shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents HARVARD BIOSCIENCE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited, in thousands, except per share data) Three Months Ended March 31, Revenues $ $ Cost of revenues (exclusive of items shown separately below) Gross profit Sales and marketing expenses General and administrative expenses Research and development expenses Restructuring charges 57 Amortization of intangible assets Total operating expenses Operating (loss) income ) Other income (expense): Foreign exchange ) Interest expense ) ) Interest income 1 14 Other (expense) income, net ) 17 Other expense, net ) ) (Loss) income before income taxes ) Income tax (benefit) expense ) Net (loss) income $ ) $ (Loss) earnings per share: Basic (loss) earnings per common share $ ) $ Diluted (loss) earnings per common share $ ) $ Weighted average common shares: Basic Diluted Comprehensive (loss) income: Net (loss) income $ ) $ Foreign currency translation adjustments ) Derivatives qualifying as hedges, net of tax: Loss on derivative instruments designated and qualifying as cash flow hedges ) ) Amounts reclassified from accumulated other comprehensive loss to net (loss) income 26 35 Total comprehensive (loss) income $ ) $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents HARVARD BIOSCIENCE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Stock compensation expense Depreciation Loss (gain) on disposal of fixed assets 19 ) Non-cash restructuring credits - ) Amortization of catalog costs 6 13 Provision for allowance for doubtful accounts 6 27 Amortization of intangible assets Amortization of deferred financing costs 15 15 Deferred income taxes ) 35 Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) (Increase) decrease in inventories ) 48 (Increase) decrease in other receivables and other assets ) 5 Increase (decrease) in trade accounts payable ) (Decrease) increase in accrued income taxes ) 25 Decrease in accrued expenses ) ) Increase (decreased) in deferred revenue ) Decrease in other liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows (used in) provided by investing activities: Additions to property, plant and equipment ) ) Proceeds from sales of property, plant and equipment - Acquisitions, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Proceeds from issuance of debt - Repayments of debt ) ) Net proceeds from issuance of common stock Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) 94 Decrease (increase) in cash and cash equivalents ) 66 Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net of refunds $ $ See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents HARVARD BIOSCIENCE, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation The unaudited consolidated financial statements of Harvard Bioscience, Inc. and its wholly-owned subsidiaries (collectively, “Harvard Bioscience” or the “Company”) as of March 31, 2015 and for the three months ended March 31, 2015 and 2014 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations. The December31, 2014 consolidated balance sheet was derived from audited financial statements, but does not include all disclosures required by U.S. GAAP. However, the Company believes that the disclosures are adequate to make the information presented not misleading. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2014, which was filed with the SEC on March12, 2015. In the opinion of management, all adjustments, which include normal recurring adjustments necessary to present a fair statement of financial position as of March 31, 2015, results of operations and comprehensive (loss) income for the three months ended March 31, 2015 and 2014 and cash flows for the three months ended March 31, 2015 and 2014, as applicable, have been made. The results of operations for the three months ended March 31, 2015 are not necessarily indicative of the operating results for the full fiscal year or any future periods. Summary of Significant Accounting Policies The accounting policies underlying the accompanying unaudited consolidated financial statements are those set forth in Note 2 to the consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014, which was filed with the SEC on March12, 2015. 2.Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2014-09, “Revenue from Contracts with Customers,” a new accounting standard that provides for a comprehensive model to use in the accounting for revenue arising from contracts with customers that will replace most existing revenue recognition guidance in U.S. GAAP. Under this standard, revenue will be recognized to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the Company expects to be entitled in exchange for those goods or services. This standard will be effective as of the beginning of the Company’s 2017 fiscal year. In April 2015 the FASB issued an exposure draft proposing a one-year delay of the effective date. Under the proposed amendments, the standard would take effect in 2018 for calendar year-end public entities. The proposal is open for comment through May 29, 2015. The Company is assessing the new standard and has not yet determined the impact to the consolidated financial statements. 3.Accumulated Other Comprehensive Loss Changes in each component of accumulated other comprehensive loss, net of tax are as follows: Foreign currency Derivatives translation qualifying as Defined benefit (in thousands) adjustments hedges pension plans Total Balance at December 31, 2014 $ ) $ ) $ ) $ ) Other comprehensive loss before reclassifications ) ) - ) Amounts reclassified from AOCI - 26 - 26 Other comprehensive loss ) ) - ) Balance at March 31, 2015 $ ) $ ) $ ) $ ) 6 Table of Contents 4.Acquisitions The Company completed one acquisition during the three months ended March 31, 2015. HEKA Elektronik On January 8, 2015, the Company, through its wholly-owned Ealing Scientific Limited and Multi Channel Systems MCS GmbH subsidiaries, acquired all of the issued and outstanding shares of HEKA Elektronik (“HEKA”) for approximately $5.9 million, or $4.5 million, net of cash acquired. Included in the acquisition of HEKA are: HEKA Electronik Dr. Schulze GmbH, based in Lambrecht, Germany; HEKA Electronics Incorporated, based in Chester, Nova Scotia, Canada; and HEKA Instruments Incorporated, based in Bellmore, New York. The Company funded the acquisition from its existing cash balances. HEKA is a developer, manufacturer and marketer of sophisticated electrophysiology instrumentation and software for biomedical and industrial research applications. This acquisition is complementary to the electrophysiology line currently offered by the Company’s wholly-owned Warner Instruments and MCS subsidiaries. The aggregate purchase price for this acquisition was preliminarily allocated to tangible and intangible assets acquired as follows: (in thousands) Tangible assets $ Liabilities assumed ) Net assets Goodwill and intangible assets: Goodwill Trade name Customer relationships Developed technology Non-compete agreements 27 Deferred tax liabilities ) Total goodwill and intangible assets, net of tax Acquisition purchase price $ The estimated purchase price allocation is preliminary and subject to revision. A valuation of the assets acquired and liabilities assumed is being conducted and the final allocation will be made when completed. Goodwill recorded as a result of the acquisition of HEKA is not deductible for tax purposes. The results of operations for HEKA have been included in the Company’s consolidated financial statements from the date of acquisition and are not material. The following consolidated pro forma information is based on the assumption that the acquisition of HEKA occurred on January1, 2014. Accordingly, the historical results have been adjusted to reflect amortization expense that would have been recognized on such a pro forma basis. The unaudited pro forma information is presented for comparative purposes only and is not necessarily indicative of the financial position or results of operations which would have been reported had we completed the acquisition during these periods or which might be reported in the future. 7 Table of Contents Three Months Ended March 31, (in thousands) Pro Forma Revenues $ $ Net (loss) income ) The Company completed two acquisitions during 2014. Multi Channel Systems MCS GmbH On October 1, 2014, the Company, through its wholly-owned Biochrom Limited subsidiary, acquired all of the issued and outstanding shares of Multi Channel Systems MCS GmbH (“MCS”), which has its principal offices in Germany, for approximately $11.2 million, including a working capital adjustment. The Company funded the acquisition from its existing cash balances. MCS is a developer, manufacturer and marketer of in vitro and in vivo electrophysiology instrumentation for extracellular recording and stimulation. This acquisition is complementary to the in vitro electrophysiology line currently offered by the Company’s wholly-owned Warner Instruments subsidiary. The aggregate purchase price for this acquisition was preliminarily allocated to tangible and intangible assets acquired as follows: (in thousands) Tangible assets $ Liabilities assumed ) Net assets Goodwill and intangible assets: Goodwill Trade name Customer relationships Developed technology Non-compete agreements Deferred tax liabilities ) Total goodwill and intangible assets, net of tax Acquisition purchase price $ Goodwill recorded as a result of the acquisition of MCS is not deductible for tax purposes. The results of operations for MCS have been included in the Company’s consolidated financial statements from the date of acquisition and are not material. The following consolidated pro forma information is based on the assumption that the acquisition of MCS occurred on January1, 2014. Accordingly, the historical results have been adjusted to reflect amortization expense that would have been recognized on such a pro forma basis. The unaudited pro forma information is presented for comparative purposes only and is not necessarily indicative of the financial position or results of operations which would have been reported had we completed the acquisition during these periods or which might be reported in the future. Three Months Ended March 31, (in thousands) Pro Forma Revenues $ Net income 8 Table of Contents Triangle BioSystems, Inc. On October 1, 2014, the Company acquired all of the issued and outstanding shares of Triangle BioSystems, Inc. (“TBSI”), which has its principal offices in North Carolina, for approximately $2.2 million, including a working capital adjustment. The Company funded the acquisition from borrowings under its credit facility. TBSI is a developer, manufacturer and marketer of wireless neural interface equipment to aid in vivo neuroscience research, especially in the fields of electrophysiology, psychology, neurology and pharmacology. This acquisition is complementary to the behavioral neuroscience lines currently offered by the Company’s wholly-owned Panlab and Coulbourn subsidiaries. The aggregate purchase price for this acquisition was preliminarily allocated to tangible and intangible assets acquired as follows: (in thousands) Tangible assets $ Liabilities assumed ) Net assets Goodwill and intangible assets: Goodwill Trade name Customer relationships Developed technology Non-compete agreements 30 Deferred tax liabilities ) Total goodwill and intangible assets, net of tax Acquisition purchase price $ The results of operations for TBSI have been included in the Company’s consolidated financial statements from the date of acquisition and are not material. The Company considers this acquisition immaterial for the purposes of proforma financial statement disclosures. Goodwill recorded as a result of the acquisition of TBSI is not deductible for tax purposes. Direct acquisition costs recorded in other expense, net in the Company’s consolidated statements of operations were $0.6 million and $0 for the three months ended March 31, 2015 and 2014, respectively. 5.Goodwill and Other Intangible Assets Intangible assets consist of the following: Weighted Average March 31, 2015 December 31, 2014 Life (a) (in thousands) Amortizable intangible assets: Gross Accumulated Amortization Gross Accumulated Amortization Existing technology $ $ ) $ $ ) Years Trade names ) ) Years Distribution agreements/customer relationships ) ) Years Patents ) ) Years Total amortizable intangible assets $ ) $ ) Indefinite-lived intangible assets: Goodwill Other indefinite-lived intangible assets Total goodwill and other indefinite-lived intangible assets Total intangible assets $ $ (a) Weighted average life as of March 31, 2015. 9 Table of Contents The change in the carrying amount of goodwill for the three months ended March 31, 2015 is as follows: (in thousands) Balance at December 31, 2014 $ Goodwill arising from business combinations Effect of change in currency translation ) Balance at March 31, 2015 $ Intangible asset amortization expense was $0.8 million and $0.6 million for the three months ended March 31, 2015 and 2014, respectively. Amortization expense of existing amortizable intangible assets is currently estimated to be $2.8million for the year ending December31, 2015, $2.7 million for the year ending December 31, 2016, $2.5 million for the year ending December31, 2017, $2.3 million for the year ending December31, 2018 and $2.2 million for the year ending December31, 2019. 6.Inventories Inventories consist of the following: March 31, December 31, (in thousands) Finished goods $ $ Work in process Raw materials Total $ $ 7.Property, Plant and Equipment Property, plant and equipment consist of the following: March 31, December 31, (in thousands) Land, buildings and leasehold improvements $ $ Machinery and equipment Computer equipment and software Furniture and fixtures Automobiles 56 Less: accumulated depreciation ) ) Property, plant and equipment, net $ $ 10 Table of Contents 8.Restructuring and Other Exit Costs 2015 Restructuring Plan During the first quarter of 2015, management of Harvard Bioscience initiated a plan to relocate certain manufacturing operations in order to create organizational efficiencies and reduce operating expenses. The 2015 restructuring plan included plans to consolidate the manufacturing operations of its Coulbourn subsidiary to its headquarters in Holliston, MA. The Company recorded restructuring charges of approximately $27,000 representing severance costs. Additional charges related to this plan are expected to be incurred through the third quarter of 2015, and include, but are not limited to, contract termination costs, as well as moving and employee relocation costs. Payments related to this plan are expected to be made through the end of 2015. Activity and liability balances related to these charges were as follows: Severance Costs (in thousands) Restructuring charges $
